NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Allowable Subject Matter
Claims 21–33, 35, 37, 39 and 40 are allowed. Applicant’s Reply (20 June 2022) has substantively amended independent claims 21 and 37 from which all other claims depend. The amendment clarifies the form of the conduit housing and the position of the magnetic member of the driving parts relative to the housing. In particular, the housing includes an outer side wall and an inner side wall. The magnetic member is provided in an actuator chamber formed in the space between the two walls. Further, the valve member is responsively disposed in the chamber when the vent is opened or closed. This configuration corresponds to the structure seen in the Spec. at FIGs.12A, 12B. A similar, yet different, structure is seen in the cited Takigawa reference at FIGs.7A, 8A, 13A. In those examples, a housing includes inner and outer walls that define a chamber that could be modified to include the claimed actuator. However, the valve member is not located in the chamber. Accordingly, the claims are allowable over the cited prior art.
Applicant’s Reply at 8–9 includes comments concerning the rejections contained in the Non-Final Rejection (20 January 2022). The Examiner has considered those comments, but they have no bearing on the allowability of the claims. The first comment concerning the reintroduction of the Patel reference is not only inaccurate, it does not belong in a reply to an Office action. See MPEP § 714.25. The remaining comments, concerning the use of engine parts in an ear-worn hearing device have already been addressed at length in the previous Office actions and are unpersuasive of any error.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

7/30/2022